Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered June 29, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing *322her, as a second violent felony offender, to concurrent terms of 8 to 16 years and 5 to 10 years, respectively, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. Defendant’s conduct before, during, and after the robbery, coupled with the surrounding circumstances, established that she was a participant in the crime and not merely present at the scene. The People were not required to prove that defendant was aware that another participant was going to display a pistol to effect the robbery, and the court’s instructions on that subject were correct (see, People v Pagan, 227 AD2d 133, 134, lv denied 88 NY2d 991). Concur—Williams, J. P., Tom, Mazzarelli and Andrias, JJ.